SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

708
KA 09-00483
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ELVIN QUINONES, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (ERIC M. DOLAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Stephen T.
Miller, A.J.), rendered January 13, 2009. The judgment convicted
defendant, upon his plea of guilty, of identity theft in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of identity theft in the first degree (Penal Law §
190.80 [3]), defendant contends that the superior court information is
jurisdictionally defective inasmuch as it fails to specify the “class
D felony or higher level crime” that he committed or attempted to
commit (id.). We reject that contention. “A superior court
information is subject to the same rules as an indictment . . ., and
an indictment that states no more than the bare elements of the crime
charged and, in effect, parrots the Penal Law is legally sufficient;
the defendant may discover the particulars of the crime charged by
requesting a bill of particulars” (People v Price, 234 AD2d 978, 978,
lv denied 90 NY2d 862; see People v Mackey, 49 NY2d 274, 278). Here,
the superior court information charging defendant with identity theft
in the first degree in the language of the statute is legally
sufficient (see People v Fitzgerald, 45 NY2d 574, 580, rearg denied 46
NY2d 837; People v Iannone, 45 NY2d 589, 598-599). The sentence is
not unduly harsh or severe.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court